EXHIBIT 10.2


HERSHEY FOODS CORPORATION


AMENDED AND RESTATED  (2003)
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

        1.       Purpose of Plan.    The purpose of the Amended and Restated
(2003) Supplemental Executive Retirement Plan, effective as of October 6, 2003,
(hereinafter called the “Plan”) is to obtain for Hershey Foods Corporation
(hereinafter called the “Corporation”) all of the benefits which flow from
maintaining a strong management team by providing to executive and certain
selected upper level management employees the means to continue their attained
standard of living during retirement and by offering benefits that will assist
in attracting executive and upper level management employees of outstanding
ability. The Plan constitutes an amendment, restatement and continuation of the
prior plan which was most recently restated as of March 1, 2003.


 

                  To the extent provided by law, the benefits provided hereunder
with respect to any Participant who retired or whose employment with the
Corporation terminated prior to October 6, 2003, will, except as otherwise
specifically provided for herein, be governed in all respects by the terms of
the plan document then in effect on the date of the Participant’s retirement or
other termination of employment.


        2.       Definitions.   The following words and phrases as used in the
Plan shall have the following meanings, unless a different meaning is plainly
required by the context:


 

                  a.   “Cause” means, as determined by the Committee in its
reasonable discretion, the willful engaging by an employee of the Corporation in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Corporation, including, without limitation, illegal conduct or
gross misconduct that causes, or has the potential to cause, material financial
or reputational injury to the Corporation.


 

                  For purposes of this definition, no act or failure to act, on
the part of an employee of the Corporation, shall be considered “willful” unless
it is done, or omitted to be done, by the employee in bad faith and without
reasonable belief that the employee’s action or omission was in the best
interest of the Corporation. Any act or failure to act, based upon prior
approval given by the Board or upon the instruction or with the approval of the
Chief Executive Officer or the employee’s superior or based upon the advice of
counsel for the Corporation shall be conclusively presumed to be done, or
omitted to be done, by the employee in good faith and in the best interest of
the Corporation.


 

                  b.   “Committee” means the Compensation and Executive
Organization Committee of the Board of Directors of the Corporation (the
“Board”) or other such person, persons or committees as the Board may prescribe
from time to time.


--------------------------------------------------------------------------------

 

                  Effective as of October 2, 2001, Committee shall also mean the
Employee Benefits Committee of the Corporation, to which the Board has delegated
certain duties with respect to the administration of the Corporation’s employee
benefit plans, or any successor committee as designated by the Board.


 

                  c.   “Deferred Retirement Date” means the first day of the
month following an employee’s termination of employment with the Corporation
provided such termination occurs after his Normal Retirement Date.


 

                  d.   “Disability” or “Disabled”, for purposes of this Plan,
shall have the same meaning as provided in Section 1.16 of the Retirement Plan,
as such section may be amended from time to time.


 

                  e.   “Early Retirement Date” means the first day of any month
following an employee’s termination of employment with the Corporation which is
coincident with or following his fifty-fifth (55th) birthday and prior to his
Normal Retirement Date.


 

                  f.   “Final Average Compensation” means the sum of (1) the
highest annual average of a Vested Participant’s basic salary paid or accrued
over any thirty-six (36) consecutive month period during his last ten (10) years
of employment with the Corporation and (2) the highest annual average of his
annual awards under the Annual Incentive Program (hereinafter called the “AIP”)
of the Corporation’s Key Employee Incentive Plan (“KEIP”) paid or accrued over
any five (5) consecutive calendar years during his last ten (10) years of
employment with the Corporation. If a Vested Participant dies, retires, or
suffers a Disability or if a Participant suffers a Disability during a calendar
year and only a partial AIP award is made for that year, for purposes of the
Plan, his AIP award for such year will be considered to equal the award actually
made divided by the fraction of such year that he was employed by the
Corporation prior to his death, retirement or Disability. If a Vested
Participant otherwise terminates employment with the Corporation during a
calendar year, his AIP award for that year for purposes of the Plan will be
considered to be zero (0), regardless of whether any AIP award is actually made
for that year.


 

                  g.   “GATT Interest Rate” means, for purposes of this Plan,
for any specific month, the “applicable interest rate” as specified by the
Commissioner of the Internal Revenue Service in Section 417(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”) (as such applicable
interest rate is modified from time to time in revenue rulings, notices or other
guidance, published in the Internal Revenue Service Bulletin), decreased by the
percentage applicable to such month as set forth on Schedule I attached hereto.


 

                  h.   “Lump Sum Interest Rate” means, as of any specific date,
the sum of one-twelfth (1/12th) of each GATT Interest Rate for the twelve (12)
consecutive months beginning with the thirteenth (13th) month preceding the
month during which such date occurs.


 

                  i.   “Normal Retirement Date” means, for the purposes of this
Plan, the first day of the month nearest an employee’s sixty-fifth (65th)
birthday, except that if his birthday is equally near the first of two (2)
calendar months, the first day of the month prior to his sixty-fifth (65th)
birthday shall be his Normal Retirement Date.


2

--------------------------------------------------------------------------------

 

                  j.    “PBGC Interest Rate” means, for any specific month, the
interest rate used by the Pension Benefit Guaranty Corporation for such month
for purposes of valuing immediate annuities for terminating single employer
plans with insufficient assets to pay guaranteed benefits.


 

                  k.    “Participant” means an employee of the Corporation who:
(i) as of October 5, 2003, was a participant in the performance share unit
portion of the KEIP or who, as of such date, was not then but had been a
participant in the performance share unit portion of the KEIP for at least five
(5) of his last ten (10) years of employment with the Corporation (hereinafter
referred to collectively as a “Current Status Participant”); or (ii) is not a
Current Status Participant and, after October 5, 2003, is selected for
participation in the Plan by the Compensation and Executive Organization
Committee of the Board or any successor committee as designated by the Board on
the basis of eligibility criteria adopted from time to time by that committee
and whose selection has not been revoked by that committee.


 

                  l.    “Retirement Plan” means the Corporation’s Retirement
Plan, As Amended and Restated Effective as of January 1, 1997, as in effect from
time to time and any successor plan thereto.


 

                  m.    “Vested Participant” means, as of any specific date, a
Participant who, as of such date, satisfies each eligibility requirement set
forth in the first sentence of Section 3 of the Plan.


 

                  n.    “Years of Service”, for purposes of this Plan, shall
have the same meaning as provided in Section 1.59 of the Retirement Plan, as
such section may be amended from time to time.


        3.       Eligibility.    An employee of the Corporation will be eligible
to receive a benefit pursuant to Section 4 of the Plan if, at the time of his
termination of employment with the Corporation, such employee (i) is at least
fifty-five (55) years of age, (ii) has ten (10) Years of Service, and (iii) in
the case of a Current Status Participant, has participated in the performance
share unit portion of the KEIP for at least five (5) of his last ten (10) years
of employment with the Corporation or, in the case of an employee selected for
participation in the Plan pursuant to Section 2.k.(ii) above, has been a
Participant in the Plan pursuant to Section 2.k.(ii) for at least five (5) out
of his last ten (10) years of employment with the Corporation. No employee of
the Corporation, regardless of whether he satisfies all the eligibility
requirements to be a Vested Participant, shall be entitled to receive any
benefits under the Plan if his employment with the Corporation is terminated for
Cause. Notwithstanding the above, an employee whose employment with the
Corporation is terminated prior to his Normal Retirement Date for reason of
Disability will be treated as provided for in Section 4.c.


3

--------------------------------------------------------------------------------

        4.       Retirement Benefits.


 

                  a.      Normal Retirement Benefit. An employee who qualifies
as a Vested Participant on the date of his termination of employment with the
Corporation, and who retires (or whose employment is otherwise terminated, other
than for Cause) on or after his Normal Retirement Date shall be entitled under
the Plan to receive a normal retirement benefit which shall be an annual
benefit, payable in monthly installments, equal to:


 

                  (1)     the product of three and two-thirds percent (3 2/3%)
of his Final Average Compensation and his Years of Service not in excess of
fifteen (15) Years of Service;


 

                  reduced by:


 

                  (2)    one hundred percent (100%) of the Vested Participant’s
retirement benefit under the Retirement Plan and any other tax-qualified defined
benefit pension plan maintained by the Corporation or any affiliate thereof,
payable as a life annuity commencing at his Normal Retirement Date or his
Deferred Retirement Date if he retires after his Normal Retirement Date,
regardless of whether such benefit payment is in that form or begins at that
time; and


 

                  (3)    one hundred percent (100%) of the primary social
security benefit to which the Vested Participant would be entitled on his Normal
Retirement Date or his Deferred Retirement Date if he retires after his Normal
Retirement Date regardless of whether he receives any portion of such primary
Social Security benefit on such date.


 

                  Payment of such benefit shall commence on his Normal
Retirement Date if he retires (or otherwise has his employment terminated, other
than for Cause) on such date and on his Deferred Retirement Date if he retires
(or otherwise has his employment terminated, other than for Cause) after his
Normal Retirement Date.


 

                  b.    Early Retirement Benefit. An employee who qualifies as a
Vested Participant on the date of his termination of employment with the
Corporation, and who retires (or whose employment is otherwise terminated, other
than for Cause) on or after his Early Retirement Date and prior to his Normal
Retirement Date shall be entitled under the Plan to receive an early retirement
benefit which shall be an annual benefit payable in monthly installments, equal
to:


 

                  (1)    the product of three and two-thirds percent (3 2/3%) of
his Final Average Compensation and his Years of Service not in excess of fifteen
(15) Years of Service reduced by the sum of (2), (3) and (4), where (2), (3) and
(4) equal:


 

                  (2)    one hundred percent (100%) of his retirement benefit
under the Retirement Plan and any other tax-qualified defined benefit pension
plan maintained by the Corporation or any affiliate thereof, payable as a life
annuity commencing at his Early Retirement Date or the first date thereafter on
which such benefits would be payable if

4

--------------------------------------------------------------------------------

 

they are not payable on his Early Retirement Date regardless of whether such
benefit payment is in that form or begins at that time;


 

                  (3)    one hundred percent (100%) of the primary Social
Security benefit to which the Vested Participant would be entitled on his Early
Retirement Date or the first date thereafter on which such benefits would be
payable if they are not payable on his Early Retirement Date regardless of
whether he receives any portion of such primary Social Security benefit on such
date; and


                    (4)    the product of (A) the difference between (1) and the
sum of (2) and (3), (B) five-twelfths of a percent (5/12%), and (C) the number
of complete calendar months by which the Vested Participant’s date of
termination of employment precedes his sixtieth (60th) birthday.


                    Payment of such benefit shall commence on the first day of
the month coincident with the Vested Participant’s retirement or other
termination of employment, other than for Cause.


                    c.    Disability Retirement Benefit. If an employee who is a
Current Status Participant is an active participant in the performance share
unit portion of the KEIP at a time when he suffers a Disability prior to his
Normal Retirement Date and while employed by the Corporation, the period of his
Disability will be recognized as Years of Service and as years of participation
in the performance share unit portion of the KEIP under the Plan. If an employee
who is selected for participation in the Plan pursuant to Section 2.k.(ii) (and
whose selection has not been revoked as described in that Section) suffers a
Disability prior to his Normal Retirement Date and while employed by the
Corporation, the period of his Disability will be recognized as Years of Service
and as years as a Participant in the Plan. If in either of the situations
described in the two immediately preceding sentences such person’s Disability
continues to his Normal Retirement Date, for purposes of the Plan, he will
retire on that date and will be entitled to a normal retirement benefit
calculated in accordance with Section 4.a. commencing on that date. In
calculating the benefit under Section 4.a., the Participant’s Final Average
Compensation shall be equal to his annual base compensation immediately prior to
his Disability plus the average of his AIP earned during the three (3) years
immediately prior to the commencement of his Disability.


                    d.    Pre-Retirement Death Benefit. If a Participant dies
before his employment by the Corporation terminates and qualifies as a Vested
Participant on his date of death, his designated beneficiary(ies), or his estate
if he has not designated any beneficiary or beneficiaries in accordance with
procedures established by the Committee, shall receive within ten (10) days of
the Vested Participant’s death a death benefit equal to the lump sum present
value of one hundred percent (100%) of the retirement benefit that would have
been payable to the Vested Participant under Sections 4.a. or 4.b. (including
the spousal survivor benefit payable pursuant to Section 4.e. with respect to
any Vested Participant survived by a spouse) if he had retired on the date of
his death. The lump sum present value of the retirement benefit shall be
calculated using: (i) the prevailing commissioner’s standard mortality table
(described in Section 807(d)(5)(A) of the Internal Revenue Code of 1986, as
amended from time to time) used to determine reserves


5

--------------------------------------------------------------------------------

 

for group annuity contracts issued on the date of the Vested Participant’s death
(without regard to any other subparagraph for such Section 807(d)(5)) that is
prescribed by the Commissioner of the Internal Revenue Service in revenue
rulings, notices, or other guidance published in the Internal Revenue Bulletin;
and (ii) an interest rate equal to the Lump Sum Interest Rate as of the date of
the Vested Participant’s death.


 

                  e.    Post-Retirement Death Benefit. If a Vested Participant
who is receiving monthly retirement benefits under this Plan following his
termination of employment by the Corporation dies, his surviving spouse, if he
is survived by a spouse, shall be entitled to receive a death benefit which
shall be a monthly payment for the spouse’s life, beginning on the first day of
the month following the Vested Participant’s death, equal to:


 

                  (1)    fifty percent (50%) of the monthly retirement benefit
to which the Vested Participant was entitled under the Plan prior to his death;


 

                      reduced by:


 

                  (2)    the monthly annuity value of any life insurance
provided by the Corporation or any affiliate thereof for retired employees that
is in excess of post-retirement group term life insurance regularly provided by
the Corporation or any affiliate thereof.


         5.     Administration of the Plan. The Committee is charged with the
administration of the Plan. It shall have full power and authority to construe
and interpret the Plan. Its decisions shall be final, conclusive and binding on
all parties. Subject to Section 10 of this Plan, the Committee shall also have
the power, in its sole discretion, at any time (i) to waive, in whole or in
part, application of any of the eligibility requirements of Section 3 or of the
benefit reduction factors in Sections 4.a. and 4.b. and (ii) to determine the
timing and form of payment of any benefit under the Plan, in the case of any
individual Participant, Vested Participant or other employee of the Corporation
(including an employee who has participated in the performance share unit
portion of the KEIP).


         6.      Optional Forms of Payment. In lieu of the monthly retirement
benefit (including the spousal survivor benefit payable pursuant to Section 4.e.
hereof) payable pursuant to Section 4.a. or 4.b. hereof to a Vested Participant
(and his surviving spouse) who retires (or whose employment is terminated other
than for Cause) after August 2, 1994 (such benefit payable to a Vested
Participant and/or his surviving spouse is herein referred to for purposes of
this Section 6 as the “Applicable Retirement Benefit”), such Vested Participant
may elect to receive the following form of benefit payment:


 

                  A lump sum cash payment, payable to the Vested Participant
within ten (10) days after the Vested Participant’s date of retirement (or the
Vested Participant’s date of termination of employment other than for Cause),
equal to the actuarial present value of the Applicable Retirement Benefit,
calculated using: (i) the prevailing commissioner’s standard mortality table
(described in Section 807(d)(5)(A) of the Internal Revenue Code of 1986, as
amended from time to time) used to determine reserves for group annuity
contracts issued on the date of the Vested


6

--------------------------------------------------------------------------------

 

Participant’s retirement (or the Vested Participant’s date of termination of
employment other than for Cause) (without regard to any other subparagraph of
such Section 807(d)(5)) that is prescribed by the Commissioner of the Internal
Revenue Service in revenue rulings, notices, or other guidance published in the
Internal Revenue Bulletin; and (ii) an interest rate equal to the Lump Sum
Interest Rate as of the date of the Vested Participant’s retirement.


 

                  Any such election must be made by those Participants
designated by the Committee from time to time at least two (2) years and by all
other Participants at least one (1) year prior to the date that the Applicable
Retirement Benefit payments would otherwise become payable.


         7.      Payment Upon Change in Control


 

                  a.    Any former employee or the surviving spouse of an
employee or former employee who is receiving a benefit under Sections 4.a.,
4.b., 4.d. or 4.e. hereof (or pursuant to the terms of any version of this Plan)
at the time of a Change in Control (collectively or individually, “SERP
Recipient”) shall receive, in lieu of the future monthly retirement benefit
(including the spousal survivor benefit in the case of a benefit under Section
4.a. or 4.b.) to which he is entitled (such future benefit payable to the SERP
Recipient is herein referred to for purposes of this Section 7.a. as the “Future
Retirement Benefit”), a lump sum cash payment, payable to the SERP Recipient, as
applicable, within ten (10) days after a Change in Control (or such later date
that is forty-five (45) days after the notice required by the following
provisions of this Section 7.a. is provided to the applicable SERP Recipient),
equal to the actuarial present value of his Future Retirement Benefit,
calculated using: (x) for each SERP Recipient who was (or whose benefit is
applicable to a Vested Participant who was) a Vested Participant on January 1,
1998, (i) the 83 GAM mortality tables; and (ii) an interest rate equal to the
PBGC Interest Rate as of the date of the Change in Control; and (y) for each
SERP Recipient who first became (or whose benefit is the result of a Vested
Participant who first became) a Vested Participant after January 1, 1998, (i)
the prevailing commissioner’s standard mortality table (described in Section
807(d)(5)(A) of the Internal Revenue Code of 1986, as amended from time to time)
used to determine reserves for group annuity contracts issued on the date of the
Change in Control (without regard to any other subparagraph for such
Section 807(d)(5)) that is prescribed by the Commissioner of the Internal
Revenue Service in revenue rulings, notices, or other guidance published in the
Internal Revenue Bulletin; and (ii) an interest rate equal to the Lump Sum
Interest Rate as of the date of the Change in Control. Notwithstanding anything
in this paragraph to the contrary, the lump sum cash value of the benefit
described in this Section 7.a. for each SERP Recipient who was, or whose benefit
is applicable to a Vested Participant who (A) was a Vested Participant as of
January 1, 1998 and (B) whose employment with the Corporation terminated on or
after January 1, 2002, shall be equal to the greater of the value of the lump
sum cash payment calculated pursuant to the rates and factors set forth in
subsections (x) or (y) of this paragraph.


 

                  Notwithstanding the foregoing, the provisions of this Section
7.a. shall not apply with respect to a SERP Recipient unless such SERP Recipient
consents to the application of this Section 7.a. within thirty (30) days after
the date the SERP Recipient receives written notice of the terms of this Section
7.a., as provided for by the following sentences. The Corporation shall


7

--------------------------------------------------------------------------------

 

provide each SERP Recipient with a written notice of the terms of this Section
7.a. and the consent requirement contained herein not later than five (5) days
after the earliest of (y) the date that the Corporation provides notice to its
stockholders that a vote on a transaction which, if consummated, would
constitute a Change in Control will be submitted to the Corporation’s
stockholders for approval, or (z) the occurrence of a Change in Control.


 

                  b.    For purposes of Sections 7 and 10, a “Change in Control”
means:


 

                  (1)    Individuals who, on June 8, 1999, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to June 8, 1999, whose election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors then on the Board
(either by specific vote or by approval of the proxy statement of the
Corporation in which such person is named as nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the Exchange Act) (“Election Contest”) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; and provided further, however, that a
director who has been approved by the Hershey Trust while it beneficially owns
more than 50% of the combined voting power of the then outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Company Voting Power”) shall be deemed to be an
Incumbent Director;


                    (2)     The acquisition or holding by any Person of
beneficial ownership (within the meaning of Section 13(d) under the Exchange Act
and the rules and regulations promulgated thereunder) of shares of the Common
Stock and/or the Class B Common Stock of the Corporation representing 25% or
more of either (i) the total number of then outstanding shares of both Common
Stock and Class B Common Stock of the Corporation (the “Outstanding Company
Stock”) or (ii) the Outstanding Company Voting Power; provided that, at the time
of such acquisition or holding of beneficial ownership of any such shares, the
Hershey Trust does not beneficially own more than 50% of the Outstanding Company
Voting Power; and provided, further, that any such acquisition or holding of
beneficial ownership of shares of either Common Stock or Class B Common Stock of
the Corporation by any of the following entities shall not by itself constitute
such a Change in Control hereunder: (i) the Hershey Trust; (ii) any trust
established by the Corporation or by any Subsidiary for the benefit of the
Corporation and/or its employees or those of a Subsidiary; (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any Subsidiary; (iv) the Corporation or any Subsidiary or (v) any underwriter
temporarily holding securities pursuant to an offering of such securities;


8

--------------------------------------------------------------------------------

 

                  (3)    The approval by the stockholders of the Corporation of
any merger, reorganization, recapitalization, consolidation or other form of
business combination (a “Business Combination”) if, following consummation of
such Business Combination, the Hershey Trust does not beneficially own more than
50% of the total voting power of all outstanding voting securities eligible to
elect directors of (x) the surviving entity or entities (the “Surviving
Corporation”) or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of more than 50% of the combined
voting power of the then outstanding voting securities eligible to elect
directors of the Surviving Corporation; or


 

                  (4)    The approval by the stockholders of the Corporation of
(i) any sale or other disposition of all or substantially all of the assets of
the Corporation, other than to a corporation (the “Acquiring Corporation”) if,
following consummation of such sale or other disposition, the Hershey Trust
beneficially owns more than 50% of the total voting power of all outstanding
voting securities eligible to elect directors (x) of the Acquiring Corporation
or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of more than 50% of the combined voting
power of the then outstanding voting securities eligible to elect directors of
the Acquiring Corporation, or (ii) a liquidation or dissolution of the
Corporation.


 

                  c.    For purposes of Sections 7 and 10, a “Potential Change
in Control” means:


 

                  (1)    The Hershey Trust by action of any of the Board of
Directors of Hershey Trust Company; the Board of Managers of Milton Hershey
School; the Investment Committee of the Hershey Trust; and/or any of the
officers of Hershey Trust Company or Milton Hershey School (acting with
authority) undertakes consideration of any action the taking of which would lead
to a Change in Control as defined herein, including, but not limited to
consideration of (i) an offer made to the Hershey Trust to purchase any number
of its shares in the Corporation such that if the Hershey Trust accepted such
offer and sold such number of shares in the Corporation the Hershey Trust might
no longer have more than 50% of the Outstanding Company Voting Power, (ii) an
offering by the Hershey Trust of any number of its shares in the Corporation for
sale such that if such sale were consummated the Hershey Trust might no longer
have more than 50% of the Outstanding Company Voting Power or (iii) entering
into any agreement or understanding with a person or entity that would lead to a
Change in Control; or


 

                  (2)    the Board approves a transaction described in
subsection (2), (3) or (4) of the definition of a Change in Control contained in
Section 7.b.


9

--------------------------------------------------------------------------------

 

                  d.    For purposes of this Section 7: (i)  “Hershey Trust”
means either or both of (a) the Hershey Trust Company, a Pennsylvania
corporation, as Trustee for the Milton Hershey School, or any successor to the
Hershey Trust Company as such trustee, and (b) the Milton Hershey School, a
Pennsylvania not-for-profit corporation; (ii) “Exchange Act” shall mean the
Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder; (iii)  “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d)(3) and 14(d) thereof;
and (iv) “Subsidiary” shall mean any corporation controlled by the Corporation,
directly or indirectly.


         8.      Payment of Benefits.


 

                  a.    Nothing contained in the Plan and no action taken
pursuant to the provisions of the Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Corporation and any
Participant, Vested Participant, spouse of a Participant or Vested Participant,
or any other person. No person other than the Corporation shall by virtue of the
provisions of the Plan have any interest in such assets. To the extent that any
person acquires a right to receive payments from the Corporation under the Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation. The right of any Vested Participant or any other person to
the payment of benefits under the Plan shall not be assigned, transferred,
pledged or encumbered; such payments and the right thereto are expressly
declared to be non-assignable and nontransferable. No payments hereunder shall
be subject to the claim of the creditors of any Vested Participant or of any
other person entitled to payments hereunder. Any payments required to be made
pursuant to the Plan to a person who is under a legal disability may be made by
the Corporation to or for the benefit of such person in such of the following
ways as the Committee shall determine:


1.   directly to such person.
2.   to the legal representative of such person.
3.   to a near relative of such person to be used for such person's benefit.
4.   directly in payment of expenses of support, maintenance or education of
such person.


 

                  The Corporation shall not be required to see to the
application by any third party of any payments made pursuant to the Plan.


 

                  b.      The Committee may, in its discretion, suspend or
terminate the benefits provided by the Plan to any Vested Participant, the
spouse of such Vested Participant or any other person succeeding to the
interests under the Plan of such Vested Participant, who first receives benefit
payments under the Plan after March 1, 2003 if such Vested Participant (i) was
not a Vested Participant under the Plan on March 1, 2003; and (ii) engaged in
any conduct or misconduct while employed by the Corporation that the Committee
reasonably determines constitutes Cause under the Plan. Such suspension or
termination of benefits shall apply prospectively from and after the date of the
Committee’s determination that such conduct or misconduct constitutes Cause.


10

--------------------------------------------------------------------------------

         9.      Effective Date of Plan. This Amended and Restated (2003)
Supplemental Executive Retirement Plan shall be effective October 6, 2003 and
Vested Participants who become eligible to retire under the Plan on or after
that date shall be entitled to the benefits provided hereunder.


         10.      Amendment, Suspension or Termination of the Plan. The Board of
Directors of the Corporation may, at any time, suspend or terminate the Plan.
The Board, or its duly appointed delegee, if applicable, may also from time to
time, amend the Plan in such respects as it may deem advisable in order that
benefits provided hereunder may conform to any change in law or in other
respects which the Board, or its delegee in accordance with the Board’s
delegation of authority thereto, deems to be in the best interest of the
Corporation. No such suspension, termination or amendment of the Plan shall
adversely affect any right of any person who is a Vested Participant at the time
of such suspension, termination or amendment or his beneficiary(ies), estate or
surviving spouse, as applicable, to receive benefits under the Plan in
accordance with its provisions in effect immediately prior to such suspension,
termination or amendment without the consent of such Vested Participant,
beneficiary(ies), estate or surviving spouse. Any benefits payable under the
terms of the Plan at the time of any suspension, termination or amendment of the
Plan shall remain in effect according to their original terms, or such alternate
terms as may be in the best interests of both parties and agreed to by the
Vested Participant or his beneficiaries, estate or surviving spouse, as
applicable. Notwithstanding the foregoing, (a) the Plan may not be terminated or
amended in any manner that is adverse to the interests of a Participant or the
surviving spouse of a Participant without the consent of the Participant or
surviving spouse, as applicable, either: (i) after a Potential Change in Control
occurs and for one (1) year following the cessation of the Potential Change in
Control, or (ii) for a two (2) year period beginning on the date of a Change in
Control (the “Coverage Period”); and (b) no termination of this Plan or
amendment hereof in a manner adverse to the interests of any Participant, or
such Participant’s surviving spouse, (without the consent of the Participant or
surviving spouse) shall be effective if such termination or amendment occurs (i)
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control, or (ii) in connection with or in anticipation of a
Change in Control. After the Coverage Period, the Plan may not be amended or
terminated in any manner that would adversely affect the entitlement of a
Participant or his surviving spouse (without the consent of the Participant or
surviving spouse) to benefits that have accrued hereunder. For purposes of the
immediately preceding two sentences of this Section 10, whether an employee of
the Corporation qualifies as a Participant shall be determined at the time (a)
the Coverage Period commences and any time thereafter or (b) his employment is
terminated or the Plan is amended (i) at the request of a third party who has
taken steps reasonably calculated to effect a Change in Control, or (ii) in
connection with or in anticipation of a Change in Control.


11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Hershey Foods Corporation has caused this Hershey
Foods Corporation Amended and Restated (2003) Supplemental Executive Retirement
Plan to be executed the 2nd day of December, 2003.

                 HERSHEY FOODS CORPORATION

By: /s/ Marcella K. Arline   
  Marcella K. Arline
                                      Senior Vice President, Human Resources
        and Corporate Affairs

12

--------------------------------------------------------------------------------


SCHEDULE I
TO
AMENDED AND RESTATED (2003)
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

January 2001   1.310   January 2003   0.385% February 2001   1.272   February
2003   0.347% March 2001   1.233   March 2003   0.308% April 2001   1.195  
April 2003   0.270% May 2001   1.156 May 2003   0.231% June 2001   1.118   June
2003   0.193% July 2001   1.079   July 2003   0.154% August 2001   1.041  
August 2003   0.116% September 2001   1.002   September 2003   0.077% October
2001   0.964   October 2003   0.039% November 2001   9.925   November 2003 and  
December 2001   0.887   each succeeding month   0.000%   January 2002   0.848%
February 2002   0.809% March 2002   0.771% April 2002   0.732% May 2002   0.694%
June 2002   0.655% July 2002   0.617% August 2002   0.578% September 2002  
0.540% October 2002   0.501% November 2002   0.463% December 2002   0.424%